Citation Nr: 1102821	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran and his friend testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends, and provided testimony to the undersigned 
VLJ, that he is entitled to service connection for chronic 
obstructive pulmonary disease as he believes his condition is 
related to his active duty service.  At his hearing before the 
undersigned, the Veteran testified that he has received treatment 
since 1972 from the VAMC in Cincinnati, Ohio, and was continuing 
to receive treatment at this facility.  The Board notes that the 
claims file contains VAMC records from 2000 to 2009.  To date, no 
attempt has been made to obtain additional records from the VAMC 
and to the extent that such records relate to treatment or 
evaluation for the Veteran's claimed chronic obstructive 
pulmonary disease, they may contain evidence pertinent to this 
appeal.  In addition, the Veteran testified that additional 
records pertaining to his claim were located at the University of 
Cincinnati Hospital; D.M.C.; and Christ Hospital in Cincinnati, 
Ohio. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should inform the 
Veteran that he should submit a copy of all 
available records, not already of record, 
pertaining to post-service treatment or 
evaluation of his chronic obstructive 
pulmonary disease, or provide the RO or the 
AMC with the authorization necessary for the 
RO or the AMC to obtain a copy of the records 
on his behalf.

2.  Then, the RO or AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
chronic obstructive pulmonary disease, to 
specifically include treatment records from 
the VAMC in Cincinnati from 1972 to the 
present; the University of Cincinnati 
Hospital; D.M.C.; and Christ Hospital in 
Cincinnati, Ohio.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for chronic obstructive pulmonary 
disease in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
he should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


